UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2286


SANTOS E. REYES, a/k/a Santos E. Reyes Chicas,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2015                  Decided:   August 7, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Acting Assistant
Attorney General, Anthony C. Payne, Assistant Director, Jesse M.
Bless, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Santos     E.   Reyes,    a     native      and    citizen      of   El    Salvador,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing        his      appeal      from   the    immigration

judge’s denial of his applications for asylum and withholding of

removal and pretermitting his application for cancellation of

removal.       We have thoroughly reviewed the record, including the

transcript of Reyes’ merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)     (2012),         and    that    substantial       evidence

supports the denial of asylum and withholding of removal in this

case. *       See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

Finally, Reyes’ argument to undermine the decision to pretermit

his   application       for     cancellation            of     removal      is    squarely

foreclosed by our recent decision in Hernandez v. Holder, 783

F.3d 189 (4th Cir. 2015).

      Accordingly,      we     deny    the       petition      for    review      for   the

reasons stated by the Board, see In re: Reyes (B.I.A. Oct. 27,

      *The immigration judge further denied relief under the
Convention Against Torture, and Reyes did not challenge this
disposition in his administrative appeal.  Thus, to the extent
that Reyes seeks review of that ruling, we lack jurisdiction to
review it due to Reyes’ failure to administratively exhaust the
issue. See 8 U.S.C. § 1252(d)(1) (2012); Kporlor v. Holder, 597
F.3d 222, 226 (4th Cir. 2010)



                                             2
2014),   and   in   light   of   Hernandez.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       PETITION DENIED




                                     3